DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1, 3, 5-11, 15, and 17-19, as amended, are currently pending and have been considered below. Claims 2, 4, 12-14, 16, and 20, as previously presented, are currently pending and have been considered below. Claim 21 is new and has been considered below. Claim 14 has been cancelled.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed June 1st, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-13, and 15-20 remain pending.
Claim 14 has been cancelled.
Claim 21 is new and is pending
The rejection of the drawings has been withdrawn.
The 112(b) rejection has been withdrawn.
The 102 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ruffner (USP 6,611,738; hereinafter Ruffner) in view of Johnson et al. (US 2011/0295424; hereinafter Johnson).
Regarding Claim 21:
Ruffner discloses a self-moving gardening robot, configured to perform at least two lawn care works, comprising: 
a housing (Ruffner, Fig. 3, Column 13, Line 66, Ruffner discloses a mobile unit with a housing); 
a moving module, driving the self-moving gardening robot to move (Ruffner, Fig. 3 and 8, Ruffner discloses a mobile unit with wheels and a motor functions for moving the mobile unit); 
a working module, performing the corresponding lawn care work (Ruffner, Fig. 8, Ruffner discloses a work module connected to the controller); 
a power module, driving the moving module and the working module (Ruffner, Fig. 8, Ruffner discloses a power module coupled to the controller and motor interface); 
an energy module, supplying energy to the self-moving gardening robot (Ruffner, Column 7, Lines 11-12, Ruffner discloses a battery for providing energy to the mobile unit); and 
a control module, controlling the self-moving gardening robot to automatically move and perform a first work of the at least two lawn care works (Ruffner, Fig. 8, Ruffner discloses a controller connected to the motor interface and work module), 
wherein: 
the self-moving gardening robot comprises a positioning module, configured to obtain location information of the self-moving gardening robot (Ruffner, Column 24, Lines 53-57, Ruffner discloses the controller uses GPS navigation to locate the mobile unit); the control module comprises a path planning unit, storing a preset path mode (Ruffner, Column 10, Lines 56-67, Ruffner discloses different ways to program the mobile unit to travel and learn a path (i.e. store)); and the control module controls the self-moving gardening robot to move in the preset path mode based on the obtained location information (Ruffner, Column 24, Lines 53-57, Ruffner discloses the controller uses GPS navigation to locate the mobile unit and navigate the path based on the location information); and 
wherein: 

and the control module generates at least two spraying locations (Ruffner, Column 42, Lines 50-54, Ruffner discloses the mobile unit can be programmed to travel alternate paths (i.e. two locations)), and 
the control module controls the self-moving gardening robot to move to the at least two spraying locations to perform the liquid spraying work and controls working parameters of the self-moving gardening robot to be different when the self- moving gardening robot performs the liquid spraying work at the at least two spraying locations (Ruffner, Column 12 Line 63 – Column 13, Line 15, Ruffner discloses the mobile unit has the ability to perform multiple works on different paths chronologically (i.e. perform the work at multiple locations)). 
Johnson, in the same field of endeavor of lawn mower controls, discloses the working module comprises a spraying device, configured to perform a liquid spraying work (Johnson, Para. [0107], Johnson discloses an autonomous robot which performs liquid spraying work).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed by Ruffner to include a module for spraying multiple locations as disclosed by Johnson in order to improve efficiency, facilitate optimal lawn care, and prevent waste and unnecessary use of resources.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, the cited prior arts of Ruffner (USP 6,611,738), Sandin (USP 8,634,960), Johnson et al. (US 2011/0295424), and Bergstrom et al. (USP 8,938,318) fail to disclose or suggest, in any reasonable combination, the amended limitation of “the control module generates a preset moving path, the preset moving path comprising a reciprocating path that includes a first direction and a second direction; the working module comprises a fallen leaves collecting module, configured to perform a fallen leaves collecting work; and the fallen leaves collecting module comprises a leaves raking part, configured to centralize fallen leaves on a working surface of the self-moving gardening robot and to enable the centralized fallen leaves to move with the self-moving gardening robot; and  the control module controls the self-moving gardening robot to move along the first direction of the reciprocating path when performing the fallen leaves collecting work, controls the leaves raking part to perform a leaves raking work when the self-moving gardening robot moves along the first direction of the reciprocating path, so that the fallen leaves move to a fallen leaves storage location of a working area, and controls the leaves raking part not to perform the leaves raking work when the self-moving gardening robot moves along the second direction of the reciprocating path”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664